DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/16/2020 and 3/9/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 16-28 are allowed.
The following is an examiner’s statement of reasons for allowance:

Re claims 16-22, the prior art does not disclose a semiconductor device having the specific limitations disclosed in claims 16-22, wherein the semiconductor device comprises: photoelectric conversion elements each of which generates charges in accordance with the amount of received light; a readout circuit that reads out image data of the first resolution and image data of a second resolution being lower than the 

Re claims 23-26, the prior art does not disclose an image capture apparatus having the specific limitations disclosed in claims 23-26, wherein the image capture apparatus comprises: photoelectric conversion elements each of which generates charges in accordance with the amount of received light; a readout circuit that reads out image data for a still image and image data for a moving image, both image data are based on charges generated by the photoelectric conversion elements; a first output circuit that outputs the image data for a still image read out by the readout circuit; a second output circuit that outputs the image data for a moving image read out by the readout circuit; a convertor that converts the image data for a still image read out by the readout circuit into the image data for a moving image; and an image processing circuit that generates image data for display by applying image processing to the image data for a moving image output from the second output circuit, wherein in a case where the image capture apparatus shoots a still image while shooting a moving image, the first output circuit outputs the image data for a still image read out by the readout circuit, and the second output circuit outputs (i) the image data for a moving image read out by the 

Re claim 27, the prior art does not disclose a method performed by an image capture apparatus having the specific limitations disclosed in claim 27.  Claim 27 differs from claim 23 only in the fact that it is directed to a method performed by an image capture apparatus rather than an image capture apparatus as claimed in claim 23.  Therefore, the reasons for allowance given above regarding claim 23 are also applicable to claim 27.
Re claim 28, the prior art does not disclose a non-transitory machine-readable medium that stores instructions that cause processors to perform a method performed by an image capture apparatus having the specific limitations disclosed in claim 28.  Claim 28 differs from claim 23 only in the fact that it directed to a non-transitory machine-readable medium that stores instructions that cause processors to perform a method performed by an image capture apparatus rather than an image capture apparatus as claimed in claim 23.  Therefore, the reasons for allowance given above regarding claim 23 are also applicable to claim 28.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sambonsugi US 2015/0097999 discloses an image capturing apparatus capable of capturing a still image and a moving image and reading out the images at different timings.
Nishimura et al. US 2019/0289201 discloses an imaging apparatus capable of capturing still images and moving images and reading out images at different timings.
Sambonsugi et al. US 2014/0176785 discloses an image pickup apparatus capable of capturing still and moving images and reading out the images at different timings.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699